                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
 1

 2                                                                      Apr 03, 2020
                                                                           SEAN F. MCAVOY, CLERK
 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           EASTERN DISTRICT OF WASHINGTON
 7

 8   DESIRAE C.,1                                    No.   4:19-CV-5184-EFS

 9                                Plaintiff,
                                                     ORDER GRANTING THE PARTIES’
10                                                   STIPULATED MOTION FOR
                     v.
11                                                   REMAND PURSUANT TO
     ANDREW M. SAUL, Commissioner of                 SENTENCE FOUR OF 42 U.S.C. §
12   Social Security,                                405(g)

13                                Defendant.
14

15
              On April 2, 2020, the parties filed a Stipulated Motion for Remand. ECF No.
16
     14. The parties agree that the matter should be reversed and remanded to the
17

18   Commissioner of Social Security pursuant to sentence four of 42 U.S.C. § 405(g)

19   for further administrative proceedings before an administrative law judge (ALJ)

20   for a de novo hearing and a new decision as to Plaintiff Desirae C.’s application for
21
     supplemental security income payments under Title XVI of the Social Security
22
     Act. As part of this de novo hearing on remand, the ALJ is to reevaluate the
23

24
     1   To protect the privacy of the social-security Plaintiff, the Court refers to her by
25

26   first name and last initial or by “Plaintiff.” See LCivR 5.2(c).




                                                                                         ORDER - 1
 1   medical evidence, including the opinions of Dr. Marks and Dr. Opara, and explain
 2
     the weight given to each opinion; reassess Plaintiff’s testimony and the lay
 3
     witness evidence; and reevaluate Plaintiff’s residual functional capacity. The
 4
     parties also agree that Plaintiff is entitled to reasonable attorney fees and costs
 5
     under the Equal Access to Justice Act, 28 U.S.C. § 2412(d), upon proper request to
 6

 7   the Court.

 8         Consistent with the parties’ agreement, IT IS HEREBY ORDERED:
 9         1.     The parties’ Stipulated Motion for Remand, ECF No. 14, is
10
                  GRANTED.
11
           2.     Judgment shall be entered for Plaintiff.
12
           3.     This matter is REVERSED and REMANDED to the Commissioner
13

14                of Social Security for further administrative proceedings pursuant to

15                sentence four of 42 U.S.C. § 405(g). On remand, the ALJ is to conduct

16                a de novo hearing, including, reconsidering the medical evidence
17
                  (including Dr. Marks’ and Dr. Opara’s opinions), reevaluating
18
                  Plaintiff’s symptom reports and lay witness evidence, and reassessing
19
                  Plaintiff’s residual functional capacity, and then issue a new decision
20

21                as to Plaintiff’s application.

22         4.     All pending motions are DENIED AS MOOT.

23         5.     All hearings and other deadlines are STRICKEN.
24
           6.     If filed, the Court will consider Plaintiff’s motion for fees and
25
                  expenses under the Equal Access to Justice Act.
26




                                                                                 ORDER - 2
 1         7.     The Clerk’s Office is directed to CLOSE this file.
 2
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order
 3
     and provide copies to all counsel.
 4
           DATED this 3rd day of April 2020.
 5

 6
                                    s/Edward F. Shea
 7                                   EDWARD F. SHEA
                             Senior United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                                        ORDER - 3
